 

REVOLVING LOAN NOTE

 

Lender:  General Electric Capital Corporation   Principal Amount:  $75,000,000
March 27, 2014

 

FOR VALUE RECEIVED, the undersigned, JAKKS Pacific, Inc., a Delaware
corporation, Creative Designs International, Ltd., a Delaware corporation,
Disguise, Inc., a Delaware corporation, JAKKS Sales Corporation, a Delaware
corporation, Maui, Inc., an Ohio corporation, Moose Mountain Marketing, Inc., a
New Jersey corporation, and Kids Only, Inc., a Massachusetts corporation
(together, “Borrowers”), hereby jointly and severally promise to pay to Lender
set forth above (“Lender”) the Principal Amount set forth above, or, if less,
the aggregate unpaid principal amount of all Revolving Loans of Lender to
Borrowers, together with interest thereon at the rates specified in the Credit
Agreement from the date made until such principal amount is paid in full,
payable at such times and in such amounts as are specified in the Credit
Agreement.

 

Both principal and interest are payable in Dollars to Agent at its address set
forth in the Credit Agreement, in immediately available funds.

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement dated as of March 27, 2014 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Borrowers, JAKKS Pacific, Inc., as Borrower Representative,
the other Credit Parties party thereto, Lenders, L/C Issuers party thereto and
General Electric Capital Corporation, as Agent for Lenders and the other Secured
Parties. Capitalized terms used herein but not defined herein have the meanings
ascribed to such terms in the Credit Agreement.

 

The Credit Agreement contains provisions for acceleration of the maturity of the
unpaid principal amount of this Note upon the happening of certain stated events
and also for prepayments on account of the principal hereof prior to the
maturity upon the terms and conditions specified therein.

 

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 10.14(b) (Submission to Jurisdiction), 10.15 (Waiver of Jury Trial),
10.19 (Joint and Several) and 12.03 (Other Interpretive Provisions) thereof.

 

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

[signature page follows]

 

i

 

 

IN WITNESS WHEREOF, each Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

“Borrowers”       CREATIVE DESIGNS INTERNATIONAL, LTD.   DISGUISE, INC.   JAKKS
PACIFIC, INC.   JAKKS SALES CORPORATION   KIDS ONLY, INC.   MAUI, INC.   MOOSE
MOUNTAIN MARKETING, INC.         By:     Name:     Title:    

 

ii

